 1
 2                                                           July 9, 2021
 3                                                               VPC

 4
                                                                 JS-6
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10                                 SOUTHERN DIVISION
11   DANIELLE SOKOL, an individual,                 CASE NO. 8:20-cv-00128 SB (DFMx)
12                Plaintiffs,                       JUDGMENT
13   v.                                             JUDGE: Hon. Stanley Blumenfeld, Jr.
14   STATE FARM GENERAL INSURANCE
     COMPANY, an Illinois corporation
15   registered to do business in California; and
     DOES 1 through 10, inclusive,
16
                  Defendants.
17
18         This action came for hearing before the Court on January 15, 2021, at 8:30
19   a.m. in Courtroom C of the above-entitled court, located at 350 W. 1st Street, Los
20   Angeles, California, Honorable Stanley Blumenfeld, Jr., District Judge presiding on
21   a Motion for Summary Judgment.
22         The Court having taken this matter under submission and having reviewed
23   and fully considered all briefs and evidence submitted, and the parties having been
24   duly heard, and a decision having been duly rendered, as follows:
25         On June 25, 2021, this Court granted State Farm General Insurance
26   Company’s motion for summary judgment in full. [Dkt. 47] Pursuant to Federal
27   Rule of Civil Procedure 58, the court enters judgment in favor of State Farm General
28   Insurance Company and against Danielle Sokol.


     JUDGMENT                                  1          Case No. 8:20-cv-00128 SB (DFMx)
 1         IT IS HEREBY ORDERED AND ADJUDGED that Plaintiff Danielle
 2   Sokol, an individual, take nothing, that the action be dismissed, in its entirety, with
 3   prejudice on the merits and that defendant State Farm General Insurance Company
 4   recover its costs.
 5   IT IS SO ORDERED.
 6
 7
     Dated: July 9, 2021
 8
                                                     ______________________________
 9                                                   Hon. Stanley Blumenfeld, Jr.
                                                     U.S. District Court Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      JUDGMENT                                   2          Case No. 8:20-cv-00128 SB (DFMx)
